\DOO\]O‘\&I\-D~L)Jl\)*-‘

NNI\)[\)[\)I\JN¢-l»-\»-A)-l>_\_\)-\)-\>_)-l
O\Ul-LL)JNF-*O\DOO\]O\UI-LLDNHO

Case 2:16-cr-00300-RSL Document 311-l Filed 04/04/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR16-0300RSL
Plaintiff, [PRGFQS-E'B] ORDER GRANTING
LEAVE TO WITHDRAW
v.
AUBREY TAYLOR,
Defendant.

 

 

 

 

This matter having come before the Court on the motion of Adrienne McKelvey and
POLSINELLI PC seeking leave to Withdraw, and the Court having considered the motion, the
Court finds that good cause exists for the withdrawal Now, therefore,

IT IS HEREBY ORDERED that the motion seeking leave to withdraw is GRANTED.
Effective upon entry of this Order, POLSINELLI PC and Ms. McKelvey will be deemed to have
withdrawn as counsel of record for Mr. Taylor.

IT IS SO ORDERED.
Done this ig day of April, 2019.

iMS(a/.~W’<

Honorable lsobert S. Lasnik
UNITED STATES DISTRICT JUDGE

[oRePosEB] oRDER GRANTlNG LEAVE To wITHDRAW Fl
(Taylor, cR16-0300RSL) -1 POLS| N ELL|

1000 SECOND AVENUE, SUITE 3500
SEAT|'LE, WA 98104 - (206) 393-5400

 

